Citation Nr: 0902083	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  00-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a dental disorder. 

2.  Entitlement to service connection for asbestosis. 

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
August 1945 and from November 1948 to December 1949.  
Subsequently, from December 1949 to December 1954 he served 
in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).

In July 2005, the Board remanded the veteran's claims for 
verification of service for the period from November 1948 to 
December 1949 and in the US Army Reserve, to attempt to 
obtain the veteran's service medical and dental records, to 
obtain VA treatment records, and conduct VA examinations, if 
necessary.  

Subsequently, the RO contacted the National Personnel Records 
Center (NPRC) for verification of the veteran's service and 
to attempt to obtain his service medical records.  An October 
2005 response from the NPRC stated that the veteran's records 
were fire related, and as such were unavailable.  
Furthermore, no separation documents were available from 
which to verify the veteran's periods of active duty.  
However, the NPRC was able to verify the veteran's service 
from November 1948 to December 1949 from alternate sources.  
In addition, numerous treatment records from the VAMCs in 
Iron Mountain and Milwaukee were obtained; however, the 
Milwaukee VAMC replied that no audio report from 2003, as the 
veteran had specifically identified, was found.  In addition, 
a reply from the Bay Pines (formerly St. Petersburg) VAMC 
indicated that there were no records found for the veteran at 
that facility.  Finally, the veteran was afforded VA 
examinations in April 2007 and April 2008 for his asbestosis 
claim, and in April 2007 for his bilateral hearing loss 
claim.  The veteran was scheduled for a VA examination in 
June 2008 for his dental disorder claim; however the veteran 
was unable to attend that examination.  Therefore, the Board 
finds that its remand instructions have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a dental condition 
resulting from a combat wound or other service trauma.

3.  The veteran has not been diagnosed with asbestosis, nor 
has a current lung disorder been shown to have resulted from 
any asbestos exposure during service.


CONCLUSIONS OF LAW

1.  The veteran's claimed residuals of dental trauma were 
neither incurred in nor caused by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.381, 17.161 (2008).

2.  Asbestosis was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in April 2003 and September 2005.  Both 
letters addressed all required notice elements.  In this 
case, the fact that the notice letters did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  

Although the April 2003 and September 2005 letters were sent 
to the veteran after the initial adjudication by the AOJ, the 
Board notes initially that the veteran's appeal arises from a 
December 1999 rating decision, which was prior to the passage 
of the VCAA.  However, subsequent to the April 2003 and 
September 2005 letters, in September 2003 and in August 2008, 
a statement of the case (SOC) and a supplemental statement of 
the case (SSOC) were issued, respectively.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  Therefore, 
the Board finds that VA has fulfilled its duty to notify 
under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the Board does observe that the veteran's service 
medical records are not associated with the claims file.  
When a claimant's medical records are lost or destroyed, the 
VA has a "heightened" duty to assist in the development of 
the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369- 
70 (2005).  Thus, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c).  

In this regard, the RO initially requested the veteran's 
dental records in October 1998.  In March 1999, the RO sent 
the veteran a letter stating that in order to request copies 
of his dental and medical records, further information was 
needed and he was asked to complete the enclosed NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data.  The RO sent the veteran a letter in May 1999 stating 
that because the NA Form 13055 was not received, his claim 
must be denied.  However, the veteran returned the form 
shortly thereafter.  The RO then contacted the NPRC, 
requesting medical, dental and surgeon general office (SGO) 
records, noting that this was potentially a fire-related 
case.  The request continued that if no medical or dental 
records were found, to please search sick and morning 
reports, citing several named hospitals where the veteran 
indicated he received treatment during service.  In September 
1999, a response was received stating that additional 
information was needed to complete the request.  In May 2001, 
a follow up request was sent, asking the NPRC to verify the 
veteran's unverified periods of service, a response was 
received in July 2001 verifying service from November 1948 to 
December 1949.  In May 2001, June 2002, October 2002 and 
February 2003, the RO also contacted alternative sources to 
attempt to obtain some of the veteran's service medical 
records.  However, an April 2003 response was received from 
the Department of Health and Human Services stating that the 
records requested had been destroyed.  In September 2003, the 
RO sent another request to the NPRC, attempting to obtain the 
veteran's service medical records for the period from 
November 1948 to December 1949.

After the veteran's claim was remanded by the Board in July 
2005, the AMC sent a request to the NPRC to again verify the 
veteran's period of active duty from November 1948 to 
December 1949 and reserve service until December 1954, and 
also requested accompanying records.  A response was received 
in October 2005, stating that the veteran's records were 
fire-related and that his period of active duty from November 
1948 to December 1949 had been verified by alternate record 
sources.  A separate response was received in May 2006 
stating again that the veteran's records were fire related 
and thus there were no service medical records or SGO 
records.  

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining his service medical records 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claims that 
has not been obtained and associated with the claims folder.

The Board finds that its duty to assist has also been 
satisfied.  The veteran's VAMC treatment records and 
identified private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  In addition, the veteran was 
afforded VA examinations in April 2007 and April 2008 for his 
asbestosis claim and in April 2007 for his bilateral hearing 
loss claim.  The veteran was scheduled for a VA examination 
in June 2008 for his dental disorder claim; however the 
veteran failed to report for this examination.  Although in a 
July 2008 statement, the veteran's representative requested 
that this examination be rescheduled, the Board finds that a 
VA examination is not necessary with regard to this claim, 
because the veteran has not provided any specific evidence of 
dental trauma during service and it has been over 50 years 
since his separation from service and his first complaints of 
dental trauma.  See Shoffner v. Principi, 16 Vet. App. 208, 
213 (2002) (holding that VA has discretion to decide when 
additional development is necessary); see also Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); 
Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that 
the Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the veteran's disability 
or symptoms are associated with his service).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Dental Disorder

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Under current VA 
regulations, compensation is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla.  See Byrd v. 
Nicholson, 19 Vet. App. 388 (2005) (discussing history of 38 
C.F.R. §§ 3.381, 4.150).  Compensation is available for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  Otherwise, a veteran may be entitled to 
service connection for dental conditions including treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In this case, the veteran is claiming service connection for 
the residuals of dental trauma during active service.  
However, throughout the course of this appeal, the veteran 
has not provided any specific details as to what type of 
dental trauma he was treated for during service. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for compensation for any dental trauma.  
Although the veteran's service dental records are not of 
record, the evidence of record does not contain any 
references to injuries to the veteran's teeth, mouth or jaw.  

The Board is cognizant of its heightened duty to assist in 
the development of this claim due to the unavailability of 
the veteran's service dental records.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, the 
Board has carefully considered the veteran's contentions that 
he suffered dental trauma during service.  However, the Board 
finds that the veteran's statements alone are not sufficient 
to prove that any dental trauma occurred during service 
because none of the evidence of record corroborates these 
statements.  The Board notes that competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").

Thus, after a review of the record, the Board has determined 
that there is a lack of credible evidence to find that the 
veteran sustained dental trauma of his teeth during service.  
In this regard, it is again noted that the veteran has not 
submitted any corroborating evidence of any dental trauma 
during service despite being asked to do so.  Accordingly, 
the Board finds that service connection for dental trauma for 
the purpose of obtaining VA outpatient dental treatment must 
be denied.

Moreover, the veteran has not been shown to have loss of 
teeth due to the loss of substance of the body of the maxilla 
or mandible, nor is he claiming such.  Furthermore, the 
veteran does not have any of the other dental disorders 
listed under 38 C.F.R. § 4.150.  Therefore, the Board finds 
that service connection for dental trauma for compensation 
purposes must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for dental trauma for the purpose of obtaining VA 
outpatient dental treatment.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.381 (2008).

II.  Asbestosis

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Most relevant to 
this case, part (b) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In this case, the record shows that the RO complied with M21- 
1MR procedures.  The RO sent the veteran a letter in 
September 2005 requesting dates and places that the veteran 
was exposed to asbestos in service, the method of exposure, 
his complete employment history pre- and post-service, 
statements from people he knew in service who had personal 
knowledge of his exposure, letters written or photos taken 
during service, and employment physical and insurance 
examinations, especially in service or shortly thereafter.

The veteran submitted the first page of the enclosed form in 
October 2005, contending that he was exposed to asbestos from 
February 1943 to August 1946 as a boatswain, wiper, carpenter 
and engine maintenance man while serving in the Merchant 
Marines.  He stated that to his knowledge, he did not have 
any asbestos exposure before or after his time in service.

However, there is no corroborative evidence that the veteran 
was exposed to asbestos during active duty.  In any event, 
even if the veteran was exposed to asbestos during active 
service, at his April 2007 VA examination, x-rays were taken.  
The veteran's lungs were clear but slightly hyperinflated 
with flattening of the diaphragms consistent with mild 
chronic obstructive pulmonary disease (COPD).  No pleural 
plaque formation, pleural calcification or other findings 
were seen to suggest asbestos exposure.  The veteran was 
diagnosed with COPD, and the examiner reported that after 
review of the entire claims folder, the diagnosis of COPD was 
the only diagnosis that could be stated.  The diagnosis of 
asbestosis had no nexus for being a noted or a workable 
diagnosis at that time.  The examiner also noted that the 
veteran had no history of a diagnosis of asbestosis or 
treatment for asbestosis.  Similarly, at his April 2008 VA 
examination, the diagnosis of COPD was continued. 

Although the veteran may sincerely believe that his current 
lung disorder was caused by asbestos exposure during active 
service, the veteran, as a lay person, is not competent to 
testify as to matters of medical causation or diagnosis.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination

In sum, the Board finds that service connection for 
asbestosis is not warranted.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for asbestosis.  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for asbestosis is not warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


ORDER

Entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment is 
denied.

Entitlement to service connection for asbestosis is denied.


REMAND

Reason for Remand: To provide the veteran a proper notice 
letter and to obtain a more adequate medical opinion.

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

In this case, the veteran was afforded a VA examination for 
his bilateral hearing loss claim in April 2007.  However, the 
examiner indicated that the veteran's claims file was not 
available for review.  Thus, after examining the veteran, the 
VA examiner opined that it was not possible to attribute the 
nexus of causation of the veteran's hearing loss and tinnitus 
to military service without resort to mere speculation, due 
to the complete absence of claims file records.  

A medical opinion based on speculation or remote possibility 
does not provide the required degree of medical certainty for 
medical nexus evidence.  38 C.F.R. § 3.102; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Rather, the competent 
medical evidence of record must indicate that it is at least 
as likely as not, (a 50 percent or more likelihood), that the 
veteran's claimed disorder was caused or aggravated by his 
active service.  Id.  Therefore, the Board finds the April 
2007 VA examination is inadequate for determining the issue 
of entitlement to service connection for bilateral hearing 
loss.  As such, there is no competent medical evidence upon 
which the Board can make a service-connection determination.  
Thus, the case must be remanded in order to obtain a more 
adequate medical opinion.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplement 2007) and 38 C.F.R. § 
3.159(b) (2008) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159(b) (2008), that includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be provided with a 
notice letter that complies with the 
provisions of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current bilateral hearing 
loss.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  

The VA examiner should then indicate 
whether it is at least as likely as not 
that the veteran has current hearing loss 
that is causally or etiologically related 
to noise exposure during service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


